TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00706-CV


Kevin Jerome Rollins-El, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 215,278-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The parties to this appeal have informed this Court that, after the notice of appeal was
filed, the trial court granted a trial de novo in this cause.  The trial court then signed a second
judgment from which appellant has appealed.  The parties jointly move for dismissal of this appeal.
		We grant their motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   March 16, 2007